The opinion of the Court was delivered by
Rogers, J.
The general words in a deed or release are restrained by other expressions more limited in the same instrument. Thus, in Bacon’s Ab., title “ Release,” it is laid down that where there are general words all alone in a deed or release, they shall be taken most strongly against the releasor; but where there is a particular recital in a deed, and then general words follow, the general words shall be qualified by the particular recital. This position, though doubted by some, is recognised in Lyman v. Clark, (9 Mass. 237), and in Payler v. Homersham, (4 Maule & Selw. 425). To the same point may be cited Cole v. Knight, (3 Mod. 277), and Wright v. Russel, (2 Wils. 530). The court will vary the construction of an instrument in order to meet the intention of the parties; but this intention must be collected from the instrument itself, and not from matters dehors the writing. We therefore throw out of view the act of the releasee, who, when he *82took the benefit of the Insolvent Act, returned the mortgage as a, subsisting debt. And further, because no act of the debtor can, change the rights of other creditors, which attached immediately on the execution of the release. The case must be determined on the construction of the release itself. It is admitted that the general words of the release cover the mortgage debt, so that the question is, are there any words in the deed which qualify or restrain these ? I regret to say that I see no indication of any such intention, although I am inclined to believe that it is the result of mistake, although unfortunately this does not judicially appear. The principle is conceded that the general words must be taken most strongly against the releasor; but it is insisted that they were intended to apply to the debt due Matlack of $300. But this argument is more plausible than sound, for that debt required no release. It was a debt preferred in the assignment to be paid, in the first place, without any stipulation for a release. The assignment provides for the payment of the sum of $300 to Thomas Matlack; then of a debt to Henry Smith; and thirdly, of a debt to Elizabeth Applegate; and after paying and satisfying the said enumerated debts, then to pay and satisfy all the other creditors of James D. Shaw, the assignor, who shall execute to him a release within sixty days. Upon no fair principle of construction can it be held that the release, which is most general in its terms, was intended to apply to a debt which the assignee was not bound to release, when there is another debt which comes within the words of the instrument. But throw that clause out of view, and there remains nothing to qualify or restrain the general words. In truth, unless they apply to the mortgage debt, there is nothing on which the general words in the release can operate, but the rule is that an instrument shall be so construed as to give effect to every part of it. It is idle to speculate as to the motives of the creditor; for he may have many which it is impossible for us to divine. It is enough that the debt comes within the general words of the release, and that'there is nothing in the'' instrument itself to qualify or restrain them.
Judgment affirmed.